Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the above-mentioned appeals for reappraisement consists of Antioxidant 4010, imported from Germany, and that said merchandise was appraised on a United States Value, as defined under the provisions of Section 402 (e) of the Tariff Act of 1930, as amended, at $1,424 per lb., net weight packed.
*518IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation of the merchandise here involved, such or similar merchandise was not freely offered for sale for home consumption in Germany and that there was no foreign value or export value as defined in Section 402 of the Tariff Act of 1930, as amended.
- IT IS FURTHER STIPULATED AND AGREED that the correct United States Value for said Antioxidant 4010, as defined in Section 402 (e) of the Tariff Act of 1930, as amended was $1.3504 per lb. net weight packed.
IT IS FURTHER STIPULATED AND AGREED that the appeals are abandoned as to any other merchandise listed on the invoices, and that these appeals may be deemed to be submitted for decision upon this stipulation.
On the agreed facts I find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by-section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the Antioxidant 4010 here involved, and that such value was $1.3504 per pound, net weight packed.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be entered accordingly.